DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil (US 2011/0030413) in view of Loopesko (US 2017/0223922). 
Regarding claim 1, 
Referring to Fig. 3, Heil teaches a cooling unit 10 comprising: a housing 12 at least partially defining a compartment 52 (see at least par. 21) for holding a cooling medium (e.g. a coolant, see par. 22); a heat exchanger (e.g. a radiator 46); a fan 48 positioned to generate an airflow; an external air inlet 34 located at a bottom of the housing (e.g. at a bottom of the housing relative to outlet 36 or cover 16 ); an external air outlet 36 located at a top of the housing (e.g. at a top of the housing relative to inlet 34 or cover 16), wherein the fan is configured to move warm air into the external air inlet, through the heat exchanger and to move cool air out through the external air outlet (see par. 25). 
With respect to the recitation for the portable cooling of perishable goods a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the prior art device of Heil is capable of being used for the portable cooling of perishable goods and therefore meets the claimed recitation for the portable cooling of perishable goods. 
Heil does not teach wherein the fan is positioned between the heat exchanger and the external air outlet. 
However, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, claim 1 reads on the prior art of Heil except with regard to the position of the fan relative to the heat exchanger and the external air outlet and is unpatentable because shifting the position of the fan relative to the heat exchanger and the external air outlet would not have modified the operation of the device (e.g. a cooled air would still be drawn through the heat exchanger via the fan and then blown out of the external air outlet). Indeed, the particular placement of the fan relative to the heat exchanger and the external air outlet is an obvious matter of design choice and one that would have been obvious to one of ordinary skill in the art before the filing date of the invention. 
Heil does not teach an electronic control unit operable to control the fan. 
Loopesko, directed to a cooling unit 10 for the portable cooling of perishable goods, teaches an electronic control unit 40 operable to control the fan (see pars. 27-29) in order that the cooling unit 10 may be thermostatically controlled using a range of predetermined set points (see par. 27). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Loopesko with the motivation of thermostatically controlling the cooling unit of Heil using a range of predetermined set points. 
Regarding claim 3,
Heil does not teach wherein the electronic control unit further comprises one or more sensors inside the compartment, wherein the sensor or sensors are in electrical communication with the electronic control unit.
Loopesko teaches wherein the electronic control unit 40 further comprises one or more sensors inside a compartment 2 (see Fig. 6, pars. 30-31 wherein input and output data for temperature and sensed information of the pump or cooling fluid levels which are located in the compartment are sensed in order to be transmitted via transmitter 51), wherein the sensor or sensors are in electrical communication with the electronic control unit (see par. 30).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Loopesko with the motivation of more accurately thermostatically controlling the cooling unit of Heil using a range of monitored data points. 
Regarding claim 4,
Heil does not teach wherein the electronic control unit further comprises one or more sensors outside the compartment, wherein the one or more sensors are in electrical communication with the electronic control unit.
Loopesko teaches herein the electronic control unit further comprises one or more sensors outside the compartment (see par. 29), wherein the one or more sensors are in electrical communication with the electronic control unit (see par 29).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Loopesko with the motivation of more accurately thermostatically controlling the cooling unit of Heil using a range of monitored data points. 
Regarding claim 5,
Heil as modified above teaches wherein the electronic control unit further comprises an electrical power source 42 (see Loopesko par. 28).
Regarding claim 6,
Heil as modified above teaches wherein the electronic control unit is configured to wirelessly communicate with a personal mobile device 70 (see Loopesko Fig. 6, pars. 16, 30).
Regarding claim 7,
Heil as modified above teaches wherein the electronic control unit further comprises a speaker operable to generate an alert signal indicative of a system fault (see Loopesko par. 31, wherein the electronic control unit is defined to include the electronic application 60 capable of controlling the cooling unit).
Regarding claim 8,
Heil as modified above teaches wherein the electronic control unit further comprises an electronic display 50 and/or buttons to allow for user control (see Loopesko par. 27).
Regarding claim 9,
Heil teaches wherein the compartment is insulated using an evacuated chamber, a foam insulation, or air (See pars. 14, 24). 
Regarding claim 10,
Heil teaches wherein the housing includes snaps, clamps, screws, ties, adhesives, pins, tracks or arms (e.g. the unlabeled arms shown on sidewalls 26, see Fig. 1, or arm 44). 
With respect to the recitation to secure it to another surface a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the arms of Heil are capable of securing the housing to another surface and therefore meet the claimed recitation. 
Regarding claim 22,
Heil does not teach wherein the heat exchanger is located between the compartment for holding the cooling medium and the fan. 
However, it is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the 
Here, claim 1 reads on the prior art of Heil except with regard to the position of the heat exchanger relative to the fan and the compartment and is unpatentable because shifting the position of the heat exchanger relative to the fan and the compartment would not have modified the operation of the device (e.g. an airflow cooled with a cooling medium from the compartment, would still be drawn through the heat exchanger via the fan and then blown out of the external air outlet). Indeed, the particular placement of the heat exchanger relative to the fan and the compartment is an obvious matter of design choice and one that would have been obvious to one of ordinary skill in the art before the filing date of the invention. 
Regarding claim 23,
Heil teaches wherein the fan is pointing toward the external air outlet, but does not teach where in the fan is pointing upward, at an angle relative to a horizontal axis of the housing, toward the external air outlet. 
It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, claim 23 reads on Heil except with regard to the angle of the fan relative to a horizontal axis of the housing, and is unpatentable because shifting the relative position of the fan would not have modified the operation of the device (e.g. air is drawn from an external air inlet, through the fan, and out an external air outlet). Indeed, the particular positioning of the fan is an obvious matter of design choice and would have been obvious to one of ordinary skill in the art before the filing date of the invention.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko and Martello (US 7188489).
Regarding claim 11, 
Heil does not teach a drain coupled to the housing and in fluid communication with the compartment.
Martello, directed to a portable cooling unit comprising a housing a heat exchanger, and a fan, teaches a drain 118 coupled to an insulating housing 101 and in fluid communication with a compartment 102 to permit much of fluid 103 to be evacuated, and more ice 120 added to reduce the temperature of fluid 103 again. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Martello with the motivation of permitting the coolant of compartment 52 to be optionally evacuated and/or replaced/supplemented. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko and Weckerly (US 2015/0159938).
Regarding claim 12,
Heil teaches wherein the housing further comprises a battery attachment port 64 (See Fig. 5, par. 23), wherein the fan is coupled to a sidewall of the housing (see abstract, pars. 19-20) and is located between the external air inlet and the external air outlet in a vertical direction. 
Heil does not teach wherein the housing further comprises a battery receiving pocket and a battery attachment port located within the battery receiving pocket. 
Weckerly, directed to a cooler, teaches wherein a housing 10 comprises a battery receiving pocket 48 (e.g. pocket 48 is capable of receiving or storing a battery) and a battery attachment port located within the battery receiving pocket (see Fig. 3, par. 22).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Weckerly with the motivation of providing a safe and dry location to store electronic devices (see Weckerly, par. 20). 
Claims 13-14, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Loopesko and Grepper (US 2015/0114980).
Regarding claim 13,
Heil teaches wherein the heat exchanger is a radiator (see par. 19), and further comprising: a cooling circuit coupled to the housing, the cooling circuit comprising an inlet in fluid communication with the compartment (not labeled, see pars. 22, 25), a pump 54, an outlet in fluid communication with the compartment (not labeled, see pars. 22, 25), the radiator and a fluid line 58 connecting the inlet, the pump, the outlet, and the radiator; wherein the electronic control unit is further operable to control the pump and circulate cooling medium through the cooling circuit (see Loopesko par. 27).
Heil does not teach wherein the inlet is positioned adjacent to a first divot within the compartment and the outlet is positioned adjacent to a second divot within the compartment. 
Referring to Figs. 8B-8D, Grepper, directed to a lid structure for a cooling unit, teaches a divot 420 positioned adjacent an opening within a compartment. Grepper teaches that said divot 420 is advantageous for collecting a fluid (see pars. 69-70). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Grepper with the motivation of advantageously collecting the cooling medium before pumping the medium into or out of the compartment.  
Regarding claim 14,
Heil as modified above teaches wherein the electronic control unit further comprises one or more sensors associated with the fluid line (see, e.g. Loopesko par. 31 wherein the control unit senses the cooling fluid level or the operation status of the pump, wherein the cooling fluid level or operation 
Regarding claim 24,
Heil as modified above teaches wherein the heat exchanger is positioned between the pump and the fan.
Claims 1, 21-22 is/are (alternatively) rejected under 35 U.S.C. 103 as being unpatentable over Heil (US 2011/0030413) in view of Spinks (US 2017/0067682).
Regarding claim 1, 
Referring to Fig. 3, Heil teaches a cooling unit 10 comprising: a housing 12 at least partially defining a compartment 52 (see at least par. 21) for holding a cooling medium (e.g. a coolant, see par. 22); a heat exchanger (e.g. a radiator 46); a fan 48 positioned to generate an airflow; an external air inlet 34 located at a bottom of the housing (e.g. at a bottom of the housing relative to outlet 36 or cover 16 ); an external air outlet 36 located at a top of the housing (e.g. at a top of the housing relative to inlet 34 or cover 16), wherein the fan is configured to move warm air into the external air inlet, through the heat exchanger and to move cool air out through the external air outlet (see par. 25). 
With respect to the recitation for the portable cooling of perishable goods a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the prior art device of Heil is capable of being used for the portable cooling of perishable goods and therefore meets the claimed recitation for the portable cooling of perishable goods. 
Heil does not teach wherein the fan is positioned between the heat exchanger and the external air outlet. 
Spinks, directed to a portable cooling unit, teaches wherein a fan 26 is positioned between a heat exchanger 24 and an external air outlet (not labeled). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil as modified above by Spinks with the motivation of further protecting the radiator from damage from external debris or the like by providing the fan between the radiator and the air outlet. 
Heil does not teach an electronic control unit operable to control the fan. 
Spinks teaches an electronic control unit 28 operable to control the fan (see pars. 32, 51). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Spinks with the motivation of allowing a user to control, for example, the speed of the fan and thereby providing options of different cooling comfort for a user (see Spinks, par. 51). 
Regarding claim 21,
Heil as modified above does not teach wherein the electronic control unit is positioned within a side wall of the housing. 
Spinks, directed to a portable cooling unit, teaches wherein an electronic control unit 28 is positioned within a sidewall of a housing (see pars. 30-31). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil as modified above by Spinks with the motivation of locating the electronic control unit closer to the elements to be controlled (e.g. at least the fan) and avoiding entanglement of wires from a movable lid (see Spinks pars. 30-31). 
Regarding claim 22,
Heil as modified above teaches wherein the heat exchanger is located between the compartment for holding the cooling medium and the fan (see Spinks Fig. 1). 
Claims 13, 24 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Spinks and Grepper (US 2015/0114980).
Regarding claim 13,
Heil teaches wherein the heat exchanger is a radiator (see par. 19), and further comprising: a cooling circuit coupled to the housing, the cooling circuit comprising an inlet in fluid communication with the compartment (not labeled, see pars. 22, 25), a pump 54, an outlet in fluid communication with the compartment (not labeled, see pars. 22, 25), the radiator and a fluid line 58 connecting the inlet, the pump, the outlet, and the radiator; wherein the electronic control unit is further operable to control the pump and circulate cooling medium through the cooling circuit (see Spinks par. 33).
Heil does not teach wherein the inlet is positioned adjacent to a first divot within the compartment and the outlet is positioned adjacent to a second divot within the compartment. 
Referring to Figs. 8B-8D, Grepper, directed to a lid structure for a cooling unit, teaches a divot 420 positioned adjacent an opening within a compartment. Grepper teaches that said divot 420 is advantageous for collecting a fluid (see pars. 69-70). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Heil by Grepper with the motivation of advantageously collecting the cooling medium before pumping the medium into or out of the compartment.  
Regarding claim 24,
Heil as modified above teaches wherein the heat exchanger is positioned between the pump and the fan.
Response to Arguments
Applicant’s arguments, filed 7/8/2021, with respect to the rejection(s) of at least claim(s) 1 under Heil or Heil in view of Spinks have been fully considered and are not persuasive. Applicant argues that Heil does not teach wherein the fan is positioned between the heat exchanger and the external air 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliot teaches a fan pointed at an angle relative to a horizontal axis. Martello, Ku, and Elliot teach the relative placement of a fan and heat exchanger. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763